Case 0:18-cv-62585-RAR Document 1 Entered on FLSD Docket 10/26/2018 Page 1 of 18




                             UNITED STATES DISTRICT COURT
                                 Southern District of Florida
                                  Fort Lauderdale Division


  TRAVIS MR. MINOR, Individually,
      Plaintiff,

  VS.                                                  CASE NO.:

  SCOTT ISRAEL, in his official capacity
  as Sheriff of Broward County, Florida;
  DEPUTY TARYN MARTIN, individually
  and in her official capacity, and DEPUTY
  YANESSA AYRA, individually and in her
  official capacity,
          Defendants.
  _________________________________/


                                           COMPLAINT
         COMES NOW the Plaintiff, TRAVIS MINOR, and hereby sues the Defendants, SCOTT

  ISRAEL, in his official capacity as Sheriff of Broward County (“Israel”), DEPUTY TARYN

  MARTIN (“Deputy Martin”), individually and in her official capacity, and DEPUTY YANESSA

  AYRA, individually and in her official capacity, and alleges as follows:

                                              PARTIES
     1. Plaintiff, TRAVIS MINOR (hereinafter “Plaintiff” or “Mr. Minor”), was at all times

         relevant hereto, a citizen of Florida residing in Hallandale, Broward County, Florida.

     2. The Broward County Sheriff’s Office Crime Suppression Team is a law enforcement

         division of the Broward County Sheriff’s Office (BCSO) and consists of deputies who, at

         all times relevant, were acting under the color of law.

     3. At all times material hereto, Israel was the Sheriff of Broward County, Florida, and as

         such, was a constitutional officer of the State of Florida, whose position was organized

         and exists under and by virtue of the laws of the State of Florida.
Case 0:18-cv-62585-RAR Document 1 Entered on FLSD Docket 10/26/2018 Page 2 of 18




     4. At all times material hereto, ISRAEL was the employer of DEPUTY MARTIN and

        DETECTIVE AYRA, who at all times material hereto was acting under the color of law

        as law enforcement officers of the State of Florida.

     5. At all times material hereto, Defendant MARTIN is believed to be a resident of Broward

        County, Florida.

     6. At all times material hereto, Defendant AYRA is believed to be a resident of Broward

        County, Florida.

                                  VENUE AND JURISDICTION

     7. This Court has jurisdiction of this matter pursuant to 28 U.S.C. § 1331 and 28 U.S.C. §

        1343 and can accept jurisdiction of the various State tort claims herein pursuant to 28

        U.S.C. § 1367.

     8. This action is brought by Plaintiff pursuant to 42 U.S.C. § 1983 and § 1988 for violations

        of MR. MINOR’S Fourth and Fourteenth Amendment rights and is further brought for

        various State tort claims more specifically set forth below.

     9. Pursuant to Florida Statutes § 768.28(6)(a), Plaintiff has notified Israel of his claims prior

        to the filing of this action and said claims were not resolved as the City did not respond to

        said notice.

     10. Plaintiff has also complied with § 768.28(6)(a) by providing notice and service to the

        Florida Department of Financial Services.

     11. Venue is proper in this Court as the wrongful acts complained of occurred within the

        Southern District of Florida, Fort Lauderdale Division, and the Defendants are located in

        Broward County, Florida where the Court is situated.
Case 0:18-cv-62585-RAR Document 1 Entered on FLSD Docket 10/26/2018 Page 3 of 18




     12. All conditions precedent to the filing of this action have occurred, accrued, or have been

        waived as a matter of law.

                                  GENERAL ALLEGATIONS

     13. On or about August 29, 2014, the Broward County Sheriff’s Office Suppression Team

        conducted an undercover operation to target street level prostitution.

     14. On said date Travis Mr. Minor, a concealed weapons permit holder, purchased a new

        firearm and was driving southbound on Federal Highway from Fort Lauderdale to

        Aventura.

     15. Mr. Minor stopped at Cyber Pizza Café located at 1200 S. Federal Highway, Dania

        Beach, Florida.

     16. Although a customer may enter the Cyber Pizza Café through the front door by foot, the

        only available parking is located in the rear of the establishment.

     17. The two parking spaces located immediately behind the Cyber Pizza Café are designated

        handicapped spaces therefore anyone who is not handicapped would be strictly prohibited

        from parking immediately behind the Cyber Pizza Café.

     18. The Cyber Pizza Café is also equipped with outdoor security cameras which are

        positioned to capture surveillance of the parking lot.

     19. The establishment next door to the Cyber Pizza Café is also equipped with outdoor

        security cameras positioned to capture surveillance of the parking lot.

     20. No attempt was made by the BCSO to obtain video or audio footage of the event set forth

        below.

     21. After Mr. Minor parked his car, Deputy Martin, dressed in her own clothes, walked from

        US 1 to the rear entrance of Cyber Pizza Café where Mr. Minor’s vehicle was located.
Case 0:18-cv-62585-RAR Document 1 Entered on FLSD Docket 10/26/2018 Page 4 of 18




     22. Deputy Martin approached Mr. Minor after he left the café and was walking to his car.

     23. Mr. Minor had not spoken to Deputy Martin, waved to her, nodded to her, or in any way

        attempted to communicate with her.

     24. Without provocation from Mr. Minor, Deputy Martin asked Mr. Minor if he had any

        money.

     25. Mr. Minor told her “yes” he had money.

     26. Deputy Martin then walked away, and Mr. Minor got in his car to leave.

     27. The Crime Suppression Team then rushed in and surrounded Mr. Minor’s vehicle,

        blocking his car in.

     28. Deputy Taryn Martin then arrested Mr. Minor for solicitation of prostitution and took him

        to jail where he spent the night from August 29, 2014 to August 30, 2014.

     29. Deputy Martin and the BCSO continued to prosecute Mr. Minor for the charges until the

        State Attorney determined it had insufficient evidence to prosecute Mr. Minor and

        dismissed the charges on February 2, 2017.

           INCONSISTENCIES, IRREGULARITIES AND POLICIES OF BCSO

     30. Subsequent to Mr. Minor’s arrest, Detective Ayra drafted and executed a Probable Cause

        Affidavit wherein she swore to the following under oath:

        On Friday March 28, 2014, The Broward County Sheriff’s Office Crime
        Suppression Team conducted an undercover operation targeting street level
        prostitution, using Deputy Taryn Martin (11186) posing as a prostitute in a
        undercover capacity. During the time, Deputy Martin was approached by a black
        male driving a White Audi. FL 53-WHW. The black male, later identified as Mr.
        Minor, Travis offered to pay 40.00 in exchange for oral sex. The signal for the
        deal was given. In doing so the arrest teams moved . . . .

     31. The affidavit was sworn to by Detective Ayra on August 29, 2014, the actual date of Mr.

        Minor’s arrest, however, aside from Mr. Minor’s name and vehicle information, the
Case 0:18-cv-62585-RAR Document 1 Entered on FLSD Docket 10/26/2018 Page 5 of 18




        remainder of the affidavit was “cut and pasted” from probable cause affidavits from other

        persons who were arrested.

     32. Detective Ayra’s affidavit alleged Mr. Minor offered Deputy Martin $40.00 in exchange

        for oral sex, while Deputy Martin’s supplemental report claims Mr. Minor offered $50.00

        in exchange for oral sex.

     33. Detective Ayra’s affidavit stated Mr. Minor was arrested March 28, 2014, however, he

        was actually arrested August 29, 2014, the date she executed the affidavit.

     34. Detective Ayra, in her affidavit, and Deputy Martin, in her report, wrote that “Deputy

        Martin was approached by a black male,” however in deposition Deputy Martin admitted

        she was the one who approached Mr. Minor.

     35. Deputy Martin completed a Supplemental Report on August 29, 2014; however, it was

        signed by Detective Ayra in March 2014.

     36. Although Deputy Martin was wearing an audio recording device during the incident but

        was unable to produce a recording of the conversation between she and Mr. Minor.

     37. During the operation, Deputy Martin was equipped with an audio-recording device.

     38. The BCSO made no attempts to obtain video from Cyber Pizza Café or the other retailers

        who had video recording devices.

     39. There were no photographs of Deputy Martin in undercover clothes or of any other

        evidence.

     40. It was discovered the affidavit from Detective Ayra in this matter was a compilation of

        other reports from January 17, 2014 and March 28, 2014 cut and pasted together and then

        sworn to by Detective Ayra.
Case 0:18-cv-62585-RAR Document 1 Entered on FLSD Docket 10/26/2018 Page 6 of 18




     41. It was also discovered BCSO had previously been warned not to “cut and paste” probable

        cause affidavits.

     42. In October 2005, a prosecutor at the Broward State Attorney’s Office noticed several

        police reports from prostitution stings in Hollywood and Dania Beach claimed the

        suspects therein made the same statements and acted in identical manners, and in the

        same order regardless of the incident.

     43. This statement was published in the Sun Sentinel in an article titled “Stop Cut-and-Paste

        Reports.”

     44. As a result, two BCSO deputies were investigated by internal affairs and a Sargent was

        placed on restricted duty.

     45. BCSO also sent out a memorandum warning BCSO deputies to stop the cut-and-paste

        practice.

     46. The memorandum required supervisors to tell their deputies of the warning at roll call,

        and also reiterated that several prior warnings to discontinue the practice had been given.

     47. The memorandum advised the supervisors, “You are hereby directed to advise your

        subordinates, co-workers, and colleagues that boilerplate reports for official law

        enforcement reports, supplements, investigate actions, and arrest reports shall not be

        utilized under any circumstances.”

     48. The memorandum stated as to the practice that, “At best, the use of templates or

        boilerplates in reporting is a sign of mass produced, low quality effort. At its worst, the

        use of templates or boilerplates in reporting may constitute a crime.”

     49. Finally, the memorandum stated, “However, when it comes to actions and statements of

        suspects and witnesses, it is a rare occurrence that those statements and actions are
Case 0:18-cv-62585-RAR Document 1 Entered on FLSD Docket 10/26/2018 Page 7 of 18




        identical. To represent otherwise in an official law enforcement or arrest report would be

        inaccurate, and possibly, untruthful.”

     50. In October 2005, BCSO promulgated its Standard Operating Procedures (SOPs) within

        the organization.

     51. Section 2.3 of the SOPs states: “It is recognized that many incidents or crimes have

        common factors that would be reflected in a document, such as an Event or Investigative

        Action Report. However, this does not give an employee licenses to use a “cookie-

        cutter,” “boiler plate” or similar approach to completing reports. Each incident, event, or

        crime has unique factors that must be recorded as they have been learned.”

     52. At the time Detective Ayra and Deputy Martin cut-and-pasted their affidavit and reports,

        Sheriff Israel, Detective Ayra and Deputy Martin, due to these prior issues, were on

        notice not to engage in such cut-and-past practice and were aware same could violate a

        person’s constitutional rights and be considered a criminal act.

     53. Although Detective Ayra and Deputy Martin were aware at the time of Mr. Minor’s

        arrest that they had breached protocol and had committed perjury and other criminal

        actions in falsifying their affidavits and reports, they failed to inform Mr. Minor, his

        counsel or others of their actions, and instead maliciously prosecuted Mr. Minor until the

        State Attorney’s Office, in light of the above-cited inconsistencies and criminal

        violations, finally dismissed the charge against Mr. Minor on February 2, 2017.

     54. During the time the Defendants continued to maliciously prosecute him, Mr. Minor

        remained seized as his liberty was restrained in that” he was bound over to the Court to

        appear for trial and to answer the state’s charges.” Albright v. Oliver, 510 U.S. 266, 276-

        79, 114 S.Ct. 807, 127 L.Ed.2d 114 (1994).
Case 0:18-cv-62585-RAR Document 1 Entered on FLSD Docket 10/26/2018 Page 8 of 18




     55. Mr. Minor posted a bond, had limitations on his interstate travel, and was required to

        attend, or have counsel attend, all court appearances.

     56. He was required to retain attorneys to assist him in his defense and in uncovering the

        untruthful and criminal tactics of the Defendants.

     57. The Defendants also confiscated the new firearm he had purchased and did not return it

        until more than a year later.

     58. As a result of the Defendants’ false accusations and malicious prosecution of Mr. Minor,

        he has been humiliated and defamed.

     59. The media found out about Mr. Minor’s arrest and reported it in the paper and on the

        news during the pendency of the investigation and prosecution of Mr. Minor.

     60. The media obtained copies of the falsified affidavits and reports and ran news articles

        wherein they cited to the falsified affidavits and reports.

     61. The news articles continued from the day he was arrested until and after the charge was

        dropped in February 2017.

     62. Before his arrest, Mr. Minor was a well-known, well-liked and respected former Pro-

        athlete who played for several years in the NFL.

     63. Mr. Minor was known for his integrity and ethical principles on and off the field.

     64. A google search of Travis Mr. Minor will yield results on Travis Mr. Minor as a former

        Pro-footballer who was arrested by the Defendants for solicitation of prostitution.

     65. Prior to the arrest Mr. Minor was well-liked and respected by family, friends, colleagues,

        former athletic partners, and those who met him.

     66. Because of the arrest and subsequent charge by the BSO, Mr. Minor’s name has been

        disgraced and muddied.
Case 0:18-cv-62585-RAR Document 1 Entered on FLSD Docket 10/26/2018 Page 9 of 18




     67. During the prosecution of Mr. Minor, Deputy Martin, Detective Ayra and other deputies

        were deposed by Mr. Minor’s attorney, during which time the above inconsistencies and

        criminal actions were discovered.

     68. On or about February 2nd, 2017, the State Attorney’s Office dismissed the charges against

        Mr. Minor.

      COUNT I: VIOLATION OF 42 U.S.C. § 1983 BY DEPUTY MARTIN (MALICIOUS
                                PROSECUTION)

     69. This is a cause of action for violation of Mr. Minor’s civil rights under 42 U.S.C. § 1983

        for Deputy Martin’s malicious prosecution of Mr. Minor and for damages.

     70. Mr. Minor re-alleges and re-avers the allegations contained in paragraphs 1 through 68

        above as fully set forth herein.

     71. Mr. Minor has the right under the Fourth Amendment of United States Constitution to be

        free from the illegal seizure of his person by law enforcement officers.

     72. Furthermore, Mr. Minor has the right under the Second Amendment to bear arms.

     73. On August 29th, 2014, Deputy Martin, under color of law, arrested Mr. Minor and

        continued to prosecute Mr. Minor until February 2, 2017, in violation of Mr. Minor’s

        Constitutional right to be free from the illegal seizure of his person as described above

        and in violation of his Second Amendment right to bear arms.

     74. No law enforcement officer, undercover or not, in Deputy Martin’s position could have

        thought that such continued prosecution would be objectively reasonable in light of the

        facts confronting such an officer.

     75. Deputy Martin’s arrest of Mr. Minor set in motion a criminal judicial proceeding against

        him that continued until the State Attorney’s Office dismissed the charge and proceeding

        in favor of Mr. Minor.
Case 0:18-cv-62585-RAR Document 1 Entered on FLSD Docket 10/26/2018 Page 10 of 18




     76. Deputy Martin, along with Detective Ayra, caused the criminal proceeding to be brought

         against Mr. Minor.

     77. There was no probable cause for the criminal proceeding, and Deputy Martin, armed with

         knowledge of her malfeasance and the malfeasance of Detective Ayra, prosecuted Mr.

         Minor with malice.

     78. As a result of Deputy Martin’s malicious prosecution, Mr. Minor has suffered damages.

     79. Deputy Martin’s actions were intentional, wrongful and unlawful and were carried out in

         furtherance of the policies and practices established by the BCSO to ignore their own

         protocol and to have their deputies continue to falsify affidavits and police reports.

     80. Deputy Martin’s actions are not acceptable in a civilized society.

     81. A reasonable law enforcement officer would know that the actions were violative of Mr.

         Minor’s Constitutional rights.

     82. The acts of Deputy Martin violated the clearly established Constitutional rights of Mr.

         Minor, rights of which every reasonable member of the public or governmental entity

         should have known.

     83. While viewed in their totality, Deputy Martin’s actions evidence a disregard of, or

         indifference to, the rights and safety of Mr. Minor.

     84. Mr. Minor has retained the undersigned counsel to bring this action under 42 U.S.C. §

         1983 and is entitled to recover from Deputy Martin a reasonable fee for said counsel

         pursuant to 42 U.S.C. § 1988 and all other relevant Federal Statutes.

     WHEREFORE, Mr. Minor respectfully requests this Honorable Court to take jurisdiction of

  this cause and the parties to this action and enter an award of damages in favor of Mr. Minor and

  against Deputy Martin and to award Mr. Minor his attorneys’ fees and costs pursuant to 42
Case 0:18-cv-62585-RAR Document 1 Entered on FLSD Docket 10/26/2018 Page 11 of 18




  U.S.C. § 1988 and other applicable laws and/or to enter judgement against Deputy Martin in her

  individual and official capacity.

    COUNT II: VIOLATION OF 42 U.S.C. § 1983 BY DETECTIVE AYRA (MALICIOUS
                               PROSECUTION)

     85. This is a cause of action for violation of Mr. Minor’s constitutional rights brought under

         42. U.S.C. §1983 for Detective Ayra’s malicious prosecution of Mr. Minor and for

         damages.

     86. Mr. Minor re-alleges and re-avers the allegations contained in paragraphs 1 through 68

         above as fully set forth herein.

     87. Mr. Minor has the right under the Fourth Amendment of United States Constitution to be

         free from the illegal seizure of his person by law enforcement officers.

     88. Furthermore, Mr. Minor has the right under the Second Amendment to bear arms.

     89. On August 29th, 2014, Detective Ayra, under color of law, assisted Deputy Martin in the

         arrest and malicious prosecution of Mr. Minor until February 2, 2017, in violation of Mr.

         Minor’s Constitutional right to be free from the illegal seizure of his person as described

         above and in violation of his Second Amendment right to bear arms.

     90. No law enforcement officer, undercover or not, in Detective Ayra’s position could have

         thought that such continued prosecution would be objectively reasonable in light of the

         facts confronting such an officer.

     91. Detective Ayra’s arrest of Mr. Minor set in motion a criminal judicial proceeding against

         him that continued until the State Attorney’s Office dismissed the charge and proceeding

         in favor of Mr. Minor.

     92. Detective Ayra and Deputy Martin caused the criminal proceeding to be brought against

         Mr. Minor.
Case 0:18-cv-62585-RAR Document 1 Entered on FLSD Docket 10/26/2018 Page 12 of 18




     93. There was no probable cause for the criminal proceeding, and Detective Ayra, armed

         with knowledge of her malfeasance and the malfeasance of Deputy Martin, prosecuted

         Mr. Minor with malice.

     94. As a result of Detective Ayra’s malicious prosecution, Mr. Minor has suffered damages.

     95. Detective Ayra’s actions were intentional, wrongful and unlawful and were carried out in

         furtherance of the policies and practices established by the BCSO to ignore their own

         protocol and to have their deputies continue to falsify affidavits and police reports.

     96. Detective Ayra’s actions are not acceptable in a civilized society.

     97. A reasonable law enforcement officer would know that the actions were violative of Mr.

         Minor’s Constitutional rights.

     98. The acts of Detective Ayra violated the clearly established Constitutional rights of Mr.

         Minor, rights of which every reasonable member of the public or governmental entity

         should have known.

     99. While viewed in their totality, Deputy Martin’s actions evidence a disregard of, or

         indifference to, the rights and safety of Mr. Minor.

     100.        Mr. Minor has retained the undersigned counsel to bring this action under 42

         U.S.C. § 1983 and is entitled to recover from Detective Ayra a reasonable fee for said

         counsel pursuant to 42 U.S.C. § 1988 and all other relevant Federal Statutes.

     WHEREFORE, Mr. Minor respectfully requests this Honorable Court to take jurisdiction of

  this cause and the parties to this action and enter an award of damages in favor of Mr. Minor and

  against Detective Ayra and to award Mr. Minor his attorneys’ fees and costs pursuant to 42

  U.S.C. § 1988 and other applicable laws and/or to enter judgement against Detective Ayra in her

  individual and official capacity.
Case 0:18-cv-62585-RAR Document 1 Entered on FLSD Docket 10/26/2018 Page 13 of 18




             COUNT IV: VIOLATION OF 42 U.S.C. § 1983 AGAINST ISRAEL

     101.       This is a cause of action for violation of Mr. Minor’s civil rights under 42 U.S.C.

        § 1983 against Israel and for damages based upon the conduct of Detective Ayra and

        Deputy Martin having been conducted in furtherance of Israel’s policies and practices.

     102.       Mr. Minor re-alleges and re-avers the allegations contained in paragraphs 1

        through 68 as if fully set forth herein.

     103.       Mr. Minor has the clearly established right under the United States Constitution

        and Constitution of the State of Florida to be free from the illegal seizure/detention of his

        person, as well as the Second Amendment right to bear arms.

     104.       In violation of his Constitutional rights, Mr. Minor was falsely arrested on August

        29, 2014 and maliciously prosecuted until February 2, 2017, at the hands of Detective

        Ayra and Deputy Martin who were acting in accordance with, and in furtherance of, the

        policies and practices of the Israel.

     105.       It is the custom and policy of Israel to encourage its law enforcement to falsify

        affidavits and police reports used to detain citizens and which lead to the malicious

        prosecution of such citizens, and the violation of their constitutional rights.

     106.       It is the custom, policy and practice of Israel to fail to train his officers to properly

        complete probable cause affidavits and police reports.

     107.       It is a custom, policy and practice of Israel to ignore and fail to discipline

        misconduct by his deputies when they make prepare false probable cause affidavits and

        police reports and then swear under oath to such false affidavits and reports.

     108.       From August 29th, 2014 until February 2, 2017, Israel, through his employees and

        agents, acting in a course and scope of their duties as law enforcement officers, under the
Case 0:18-cv-62585-RAR Document 1 Entered on FLSD Docket 10/26/2018 Page 14 of 18




        color of law, deprived Mr. Minor of his rights under the United States Constitution in

        violation of 42 U.S.C. § 1983, in that, Mr. Minor was maliciously prosecuted, causing

        damages to Mr. Minor.

     109.      Violation of his Constitutional rights entitles Mr. Minor to an award of damages

        for loss of those rights and the damages that resulted thereof.

     110.      Israel, through his employees and agents acting in the course and scope of their

        duties as law enforcement officers, took the actions complained of above with knowledge

        that the actions were in direct violation of the United States Constitution and the rights of

        Mr. Minor.

     111.      The policies, customs and procedures of Israel, or lack thereof, were the driving

        force causing Detective Ayra and Deputy Martin to act as above described and resulting

        in the malicious prosecution of Mr. Minor.

     112.      The actions of Detective Ayra and Deputy Martin were approved or ratified by

        Israel through his lack of training and discipline of his officers.

     113.      When viewed in their totality, the actions of Detective Ayra and Deputy Martin,

        as ratified by Israel, evidence his disregard of, or indifference to, the rights and safety of

        Mr. Minor.

     114.      As a direct result of the policies, customs and procedures of Israel, Mr. Minor

        suffered damages resulting from the violation of his Fourth, Fourteenth and Second

        Amendment rights.

     115.      Mr. Minor has retained the undersigned counsel to bring this action under 42

        U.S.C. § 1983 and is entitled to recover from Israel a reasonable fee for said counsel

        pursuant to 42 U.S.C. § 1988.
Case 0:18-cv-62585-RAR Document 1 Entered on FLSD Docket 10/26/2018 Page 15 of 18




     WHEREFORE, Mr. Minor respectfully requests tis Honorable Court to take jurisdiction of

  this cause and the parties to this action and enter an award of damages in favor of Mr. Minor and

  against Israel and to award Mr. Minor his attorneys’ fees and costs pursuant to 42 U.S.C. § 1988

  and other applicable laws and/or to enter judgement against Israel in his official capacity. Mr.

  Minor further requests injunctive relief to prevent Israel from continuing the policies,

  procedures, and practices set forth herein.

              COUNT V: MALICIOUS PROSECUTION BY DEPUTY MARTIN

     116.        This is a cause of action for false imprisonment and detention against Deputy

         Martin and for damages.

     117.        Mr. Minor re-alleges and re-avers the allegations contained in paragraphs 1

         through 68 as if fully set forth herein.

     118.        Beginning August 29, 2014 and continuing until February 2, 2017, Deputy Martin

         caused a criminal proceeding to be brought and continued against Mr. Minor, as they

         prepared the false probable cause affidavits and police reports that led to the prosecution

         of Mr. Minor.

     119.        The actions of Deputy Martin and Detective Ayra were the cause of the criminal

         proceeding.

     120.        The criminal proceeding was terminated in favor of Mr. Minor when the State

         Attorney’s Office dismissed the criminal charge against Mr. Minor.

     121.        There was no probable cause for the criminal proceeding to have been initiated or

         continued.

     122.        Deputy Martin acted in malice in prosecuting Mr. Minor as she had knowledge of

         the false affidavits and police reports prepared by she and Detective Ayra.
Case 0:18-cv-62585-RAR Document 1 Entered on FLSD Docket 10/26/2018 Page 16 of 18




     123.          As a direct and proximate cause of the actions of Deputy Martin, Mr. Minor has

         suffered damages that include, but are not limited to, attorney’s fees to defend the

         criminal proceeding, embarrassment, humiliation, disgrace and injury, the physical and

         emotional aspects of which are continuing to this day and are likely to continue into the

         future.

     WHEREFORE, Mr. Minor respectfully requests this Honorable Court to take jurisdiction of

  this cause and the parties to his action and enter an award of damages against Deputy Martin for

  all damages allowed by law, to include damages for Mr. Minor’s loss of enjoyment of life,

  embarrassment, inconvenience, mental anguish and such other further relief this Honorable

  Court deems just and equitable under the circumstances.

             COUNT VI: MALICIOUS PROSECUTION BY DETECTIVE AYRA

     124.          This is a cause of action for false imprisonment and detention against Detective

         Ayra and for damages.

     125.          Mr. Minor re-alleges and re-avers the allegations contained in paragraphs 1

         through 68 as if fully set forth herein.

     126.          Beginning August 29, 2014 and continuing until February 2, 2017, Detective

         Ayra caused a criminal proceeding to be brought and continued against Mr. Minor.

     127.          The actions of Deputy Martin and Detective Ayra were the cause of the criminal

         proceeding as they prepared the false probable cause affidavits and police reports that led

         to the prosecution of Mr. Minor.

     128.          The criminal proceeding was terminated in favor of Mr. Minor when the State

         Attorney’s Office dismissed the criminal charge against Mr. Minor.
Case 0:18-cv-62585-RAR Document 1 Entered on FLSD Docket 10/26/2018 Page 17 of 18




     129.          There was no probable cause for the criminal proceeding to have been initiated or

         continued.

     130.          Detective Ayra acted in malice in prosecuting Mr. Minor as she had knowledge of

         the false affidavits and police reports prepared by she and Deputy Martin.

     131.          As a direct and proximate cause of the actions of Detective Ayra, Mr. Minor has

         suffered damages that include, but are not limited to, attorney’s fees to defend the

         criminal proceeding, embarrassment, humiliation, disgrace and injury, the physical and

         emotional aspects of which are continuing to this day and are likely to continue into the

         future.

     WHEREFORE, Mr. Minor respectfully requests this Honorable Court to take jurisdiction of

  this cause and the parties to his action and enter an award of damages against Detective Ayra for

  all damages allowed by law, to include damages for Mr. Minor’s loss of enjoyment of life,

  embarrassment, inconvenience, mental anguish and such other further relief this Honorable

  Court deems just and equitable under the circumstances.

              COUNT VII: CIVIL CONSPIRACY AMONG ALL DEFENDANTS

     132.          Mr. Minor re-alleges and re-avers the allegations contained in paragraph 1

         through 68 as if fully set forth herein.

     133.          This is a cause of action for civil conspiracy among Israel, Detective Ayra and

         Deputy Martin.

     134.          Israel, Detective Ayra, and Deputy Martin conspired to maliciously prosecute Mr.

         Minor by preparing false probable cause affidavits and police reports and as otherwise set

         forth above.
Case 0:18-cv-62585-RAR Document 1 Entered on FLSD Docket 10/26/2018 Page 18 of 18




     135.          Malicious prosecution and knowingly presenting false affidavits to a Court are

         crimes.

     136.          All such acts were unlawful and committed by unlawful means, and were further

         committed in the pursuance and furtherance of said conspiracy.

     137.          Mr. Minor was damaged as a result of such acts committed under the conspiracy.

     WHEREFORE, Mr. Minor respectfully requests this Honorable Court to take jurisdiction of

  this cause and the parties to his action and enter an award of damages against all Defendants for

  all damages allowed by law, to include damages for Mr. Minor’s pain, suffering, loss of

  enjoyment of life, embarrassment, inconvenience, mental anguish and such other further relief

  this Honorable Court deems just and equitable under the circumstances.

                                    DEMAND FOR JURY TRIAL

  Plaintiff demands a trial by jury on all issues triable herein.

                                                 Respectfully Submitted,


                                                 /s/ Jack C. Morgan III
                                                 Jack C. Morgan III, Esquire
                                                 Florida Bar No. 0126527
                                                 jmorgan@floridalegalrights.com
                                                 lclement@floridalegalrights.com
                                                 dosnac@floridalegalrights.com
                                                 Aloia Roland Lubell & Morgan, PLLC
                                                 2254 First Street
                                                 Fort Myers, FL 33901
                                                 Telephone: 239-791-7950
                                                 Facsimile: 239-791-7951
                                                 Attorney for Plaintiff
